SCHEDULE A to the ADVISORY AGREEMENT dated March 2, 2012, as amended February 28, 2013 (additions are included in bold and underlined) between EXCHANGE TRADED CONCEPTS TRUST and EXCHANGE TRADED CONCEPTS, LLC The Trust will pay to the Adviser as compensation for the Adviser’s services rendered, a fee, computed daily at an annual rate based on the average daily net assets of the respective Fund in accordance the following fee schedule: Fund Rate Yorkville High Income MLP ETF 82 bps YieldShares High Income ETF (formerly Sustainable North American Oil Sands ETF) 50 bps Yorkville High Income Composite MLP ETF 82 bps Yorkville High Income Infrastructure MLP ETF 82 bps Forensic Accounting ETF 85 bps VelocityShares Equal Risk Weighted Large Cap ETF 65 bps A-1
